Citation Nr: 0419743	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  98-03 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection to a left knee 
disorder.

2.  Entitlement to service connection to a left knee 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
St. Petersburg, Florida, which denied the veteran's attempt 
to reopen a claim for service connection for bilateral knee 
disability.  

The Board issued a decision in October 2000 in which the 
Board determined that new and material evidence had been 
received sufficient to reopen the veteran's service 
connection claim, but remanded the appeal for additional 
development prior to a decision on the merits.  The 
additional development is now complete and this matter is 
again before the Board for appellate review.

The veteran's March 1998 substantive appeal reflects that he 
requested a hearing to be held at the RO before a Veterans 
Law Judge, formerly known as a Board Member.  In May 1998 
correspondence, the veteran instead chose for a hearing 
before a decision review officer.  The requested hearing was 
held in November 1999.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
this matter has been developed and obtained, and all due 
process concerns have been addressed.

2.  The veteran's service medical records reflect that the 
veteran's lower extremities were clinically evaluated as 
normal upon induction.  He was treated for bilateral knee 
strain in June 1968.
 
3.  Competent medical evidence indicates that both the 
veteran's diagnosed left knee disability and his right knee 
disability are not attributable to his service.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  A right knee disability was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In October 2002, a 
letter was issued to the veteran in which he was requested to 
either submit documents identified in the October 2000 remand 
as potential evidence in support of his claim or submit the 
necessary release forms so that VA could make reasonable 
efforts to obtain the evidence on his behalf.  The RO sent 
the veteran a letter in November 2003 in which he was 
informed that VA would obtain VA medical records and would 
make reasonable efforts to obtain any evidence that he 
provided VA with the necessary release forms and address 
information.  The letter also informed him that it was still 
his responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  The veteran's was provided 
with the complete regulations regarding VA's duty to assist 
via the November 2003 Supplemental SOC (SSOC) and the March 
2004 SSOC. 

Because the VCAA notice in the instant case was not provided 
to the veteran prior to the issuance of the rating decision, 
the timing of the notice does not comply with the express 
requirements of the law as found by the United States Court 
of Appeals for Veterans Claims (Court).  See Pelegrini v. 
Principi, __ Vet. App. __, No. 01-944 (June 24, 2004).  The 
Board finds that the error in timing of the correct notice in 
the instant case was not prejudicial to the veteran.  To 
begin, the Board notes that the VCAA was not enacted until 
November 9, 2000, after the veteran's claim to reopen had 
already been adjudicated and his appeal had been perfected.  
The veteran was notified of VA's redefined duty to assist 
obligations subsequent to the passage of the VCAA and the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Furthermore, the record shows that the 
veteran in fact has taken opportunities to respond to notices 
and SSOCs, specifically submitting evidence in December 2002 
and a statement in support of claim in January 2004. 
Accordingly, any error in timing or notice is harmless and 
the Board considers the VA's notice requirements have been 
met.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded a VA examinations in 
October 2003 and VA orthopedic consultation in February 2004.  
See 38 C.F.R. § 3.159(c)(4) (2003).  The resulting reports 
have been obtained.  The veteran's service medical records, 
VA medical records, and a transcript of the November 1999 
hearing are of record.  Medical records from numerous private 
medical providers, all submitted by the veteran or obtained 
at his request, have been associated with his claims folder.  
The veteran has not identified further evidence not of 
record.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and further development assistance would be 
otherwise unproductive and futile.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002).

Service connection may be granted for a disability resulting 
from a disease or an injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  The Board 
notes that "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995).  Absent any independent supporting clinical 
evidence from a physician or other medical professional, 
"[t]he veteran's own statements expressing his belief that 
his disabilities are service connected . . . are not 
probative."  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran's service medical records indicate that his lower 
extremities were clinically evaluated as normal upon his 
induction.  A fellow servicemen submitted a lay statement in 
which he indicated that he remembered the veteran experienced 
knee problems during basic training.  The veteran's service 
medical records reflect that he was diagnosed with bilateral 
knee strain in June 1968 and a June 1968 X-ray revealed no 
osseous abnormalities of the right knee.  Upon his discharge 
from service, the veteran's lower extremities were not 
clinically evaluated.

After service, the medical evidence shows that the veteran 
has been treated for bilateral knee pain and later for both a 
left knee disability and a right knee disability.  
Specifically, the veteran underwent left knee surgery for a 
peripheral tear of the medial meniscus and for stabilization 
of the medial collateral ligament in 1978.  In August 1997, 
the veteran underwent right knee surgery for a lateral 
meniscus tear.

With evidence reflective of knee complaints in service, and 
the presence of post service disability, the Board must now 
consider the evidence that addresses any link between the 
two.  

A May 1975 therapeutic massage evaluation report addresses 
complaints of discomfort, which is not a disability for VA 
purposes, but in any event, it describes the veteran's 
complaints as beginning as a child, and continuing 
thereafter.  Since this does not reflect a diagnosis or 
otherwise meaningfully relate current complaints to service, 
it is of limited probative value.  

A September 1999 private medical record reflects that the 
veteran sustained injuries to both his right and left knees 
as a direct result of his basic training experiences, "as 
noted in the history section of this report."  Here, the 
private physician offered a favorable etiological opinion for 
the veteran's knee disabilities, but it was based solely on 
the veteran's recitation of his medical history without any 
additional medical comment.  For this reason, this opinion is 
likewise, of limited probative value.  

A November 2002 letter from a different private physician 
reflects that the physician indicated that the veteran was 
relieved of basic training because it aggravated the 
veteran's knee condition and he was discharged from active 
duty in 1970 with this condition.  The examiner indicated 
that the knee condition should be considered service 
connected.  The letter does not indicate upon which evidence 
the physician predicates his opinion.  In fact, while the 
veteran did seek treatment during basic training for his 
knees, his service medical records do not indicate that he 
was relieved from basic training due to his knees or that he 
was diagnosed with a disability of either knee upon his 
discharge from active duty.  Thus, these comments have 
limited probative value.  

In contrast, are VA medical opinions obtained in 2003 and 
2004, which are based on the full record, reflect upon what 
evidence the opinions are predicated, and are supported by 
clear rationale and medical comment.  Specifically, a VA 
examiner indicated in an October 2003 examination report that 
the etiology of the veteran's left knee disability was more 
likely a 1978 motorcycle accident.  In this regard, private 
medical records establish that the veteran underwent surgery 
to repair an open left knee joint with open fracture of the 
medial femoral condyle after a May 1978 motorcycle accident.  
A follow-up surgery was conducted in June 1978.  As to the 
right knee, this VA examiner indicated the veteran's current 
right knee disability did not originate from service because 
the history of the in-service injury, the physical findings 
found in the 1968 service medical records, and the VA 
examination results from 1974, (where only pain was noted), 
did not correlate to the disorder found in 1997.  

The forgoing conclusions were supported by a second VA 
physician in a February 2004 report, wherein it was 
essentially concluded current disability was not related to 
any in-service injury.  (The veteran had described a fall to 
this physician as occurring in service in 1968.)  

Since, as indicated above, the VA medical opinions were based 
upon, and consistent with, the full record, reflect upon what 
evidence the opinions are predicated, and are supported by 
clear rationale and medical comment, the Board considers 
these opinions more probative than opinions offered by the 
massage therapist and the private physicians.  As the VA 
medical opinions were adverse to the veteran, the Board 
concludes that the greater weight of the evidence is 
therefore, against the claim.  See Ortiz v. Principi, 274 F. 
3d 1361, 1365 (Fed. Cir. 2001) (The benefit-of-doubt rule 
does not apply when the preponderance of the evidence is 
against the claim).  Accordingly, service connection for left 
knee disability and a right knee disability must be denied.  

In reaching this conclusion, the Board acknowledges the 
veteran's apparent sincere belief that he has a current knee 
disabilities are related to his military service.  As 
indicated above, however, it is long settled law that the 
veteran, as layman, is not qualified to render opinions as to 
medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, his assertions that 
his current knee disabilities are the result of, or 
etiologically due to, an in-service injury are not competent 
medical evidence.

In closing, the Board notes the November 2002 letter from a 
private physician indicated that May 2000 X-rays revealed 
arthritis of both knees.  Certain conditions, including 
degenerative joint disease (arthritis), may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge.  See 38 C.F.R. §§ 3.307, 
3.309 (2003).  Here, the evidence does not reveal evidence of 
arthritis of either knee within the first year of the 
veteran's May 1970 discharge from active duty.  In fact, X-
rays conducted almost three years after his discharge from 
active duty do not reveal arthritis.  The April 1974 VA 
radiographic report indicates that no significant 
abnormalities of the veteran's knees were visualized.  
Accordingly, service connection is not warranted for 
arthritis of either knee on a presumptive basis.


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



